
	
		III
		110th CONGRESS
		1st Session
		S. RES. 262
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2007
			Mr. Chambliss (for
			 himself and Mr. Isakson) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			July 9, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating July 2007 as National
		  Watermelon Month.
	
	
		Whereas watermelon production constitutes an important
			 sector of the agricultural industry of the United States;
		Whereas, according to the January 2006 statistics compiled
			 by the National Agricultural Statistics Service of the United States Department
			 of Agriculture, the United States produces 4,200,000,000 pounds of watermelon
			 annually;
		Whereas watermelon is grown in 49 States, is purchased and
			 consumed in all 50 States, and is exported to Canada;
		Whereas evidence indicates that eating
			 21/2 to 5 cups of fruits and vegetables daily as part of a
			 healthy diet will improve health and protect against diseases such as cancer,
			 high blood pressure, stroke, and heart disease;
		Whereas proper diet and nutrition are important factors in
			 preventing diseases such as childhood obesity and diabetes;
		Whereas watermelon has no fat or cholesterol and is an
			 excellent source of the vitamins A, B6, and C, fiber, and potassium, which are
			 vital to good health and disease prevention;
		Whereas watermelon is also an excellent source of
			 lycopene;
		Whereas lycopene, an antioxidant found only in a few red
			 plant foods, has been shown to reduce the risk of certain cancers;
		Whereas watermelon is a heart-healthy food that has
			 qualified for the heart-check mark from the American Heart Association;
		Whereas watermelon has been a nutritious summer favorite
			 from generation to generation; and
		Whereas it is important to educate citizens of the United
			 States regarding the health benefits of watermelon and other fruits and
			 vegetables: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Watermelon Month;
			(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, other entities, and the people of the United States to observe the
			 month with appropriate programs and activities; and
			(3)designates July
			 2007 as National Watermelon Month.
			
